             Case 3:18-cr-02874-JAH Document 77 Filed 08/11/21 PageID.332 Page 1 of 9
AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                    V.                              (For Offenses Committed On or After November 1, 1987)
                 JASON JOHN CLIPPER ( 1)
               aka John Jason Clipper, Smokey                          Case Number: 3:18-CR-02874-JAH

                                                                    Melissa Bobrow
                                                                    Defendant's Attorney
USM Number                          69805-298
• -
THE DEFENDANT:
D     pleaded guilty to count(s)

IZI was found guilty on count(s)           1,2,3,4 of the Second Superseding Indictment
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                     Count
18:922(g)(l) - Felon in Possession of a Firearm and Ammunition                                                              1
21 :84 1(a)(l) - Possession of Methamphetamine with Intent to Distribute                                                    2
21 :841 (a)( 1) - Possession of Heroin with Intent to Distribute                                                            3
18:924(c)(l)- Use and Carrying of a Firearm during the commission of a Drug Trafficking Crime                               4


     The defendant is sentenced as provided in pages 2 through                5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

IZI Count(s)         Remaining counts                         are         dismissed on the motion of the United States.

IZJ   Assessment : $100.00 as to each Count 1, 2, 3, 4 for a total of$400.00 imposed


•     NT A Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
1Z1   No fine                   IZI Forfeiture pursuant to order filed         8/9/2021                        , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant' s economic circumstances.

                                                                                  2.Q21
                                                                    Date of Imposition of Sentence



                                                                          . JOHN A. HOOSTON
                                                                        ITED STATES DISTRICT JUDGE
           Case 3:18-cr-02874-JAH Document 77 Filed 08/11/21 PageID.333 Page 2 of 9
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 JASON JOHN CLIPPER ( 1)                                                  Judgment - Page 2 of 5
CASE NUMBER:               3:18-CR-02874-JAH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 120 months as to each count 1, 2, 3 to run concurrently and 60 months as to count 4 to run consecutively to counts 1, 2, 3
 for a total of 180 months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:

       Residential Drug Abuse Program (RDAP)
       Incarceration at FCI Fairton, New Jersey


 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at   - - - - - - - A.M.                           on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to

at
     - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                   3: l 8-CR-02874-JAH
               Case 3:18-cr-02874-JAH Document 77 Filed 08/11/21 PageID.334 Page 3 of 9
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:              JASON JOHN CLIPPER ( 1)                                                        Judgment - Page 3 of 5
     CASE NUMBER:            3:18-CR-02874-JAH

                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years as to each count 1, 3, 4 and 4 years as to count 2 to all run concurrently for a total of 4 years

                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          •The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance abuse. ( check if applicable)
4.   •The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. ~The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901 , et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                            3: 18-CR-02874-JAH
              Case 3:18-cr-02874-JAH Document 77 Filed 08/11/21 PageID.335 Page 4 of 9
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  JASON JOHN CLIPPER ( 1)                                                                Judgment - Page 4 of 5
 CASE NUMBER:                3: 18-CR-02874-JAH

                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3: 18-CR-02874-JAH
           Case 3:18-cr-02874-JAH Document 77 Filed 08/11/21 PageID.336 Page 5 of 9
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              JASON JOHN CLIPPER ( 1)                                                Judgment - Page 5 of 5
CASE NUMBER:            3: 18-CR-02874-JAH

                                 SPECIAL CONDITIONS OF SUPERVISION


     1. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

     2. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18
        U.S.C. § 1030(e)(l)), other electronic communications or data storage devices or media, or office, to a
        search conducted by a United States probation officer. Failure to submit to a search may be grounds for
        revocation of release. The offender must warn any other occupants that the premises may be subject to
        searches pursuant to this condition.

        An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
        the offender has violated a condition of his supervision and that the areas to be searched contain evidence
        of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

II




                                                                                              3: 18-CR-02874-JAH
      Case 3:18-cr-02874-JAH Document 77 Filed 08/11/21 PageID.337 Page 6 of 9

--
      1
      2
      3                                                              Aug 9 2021
      4
                                                                       s/ LoraineO
      5
      6
      7
      8                        UNITED STATES DISTRICT COURT
      9                      SOUTHERN DISTRICT OF CALIFORNIA
     10   UNITED STATES OF A:MERICA,                    Case No. 18cr2874-JAH
     11                      Plaintiff,                 PRELIMINARY ORDER OF
     12         V.                                      CRIMINAL FORFEITURE

     13   JASON JOHN CLIPPER,
     14                      Defendant.
     15
     16        WHEREAS, in the Second Superseding Information, the United States sought
     17 forfeiture of all right, title and interest in specific properties of Defendant JASON
     18 JOHN CLIPPER ("Defendant"), pursuant to Title 18, United States Code, Section
     19 924(d)(l), Title 21, United States Code, Section 853(a)(2) and Title 28, United States
     20 Code, Section 2461 (c) as firearms and ammunition involved in the violations of
     21   Title 18, United States Code, Sections 922(g)(l) and 924( c)(1) and Title 21,
     22 United States Code, Section 841(a)(l) as charged in the Second Superseding
     23 Information; and
     24        WHEREAS, on or about February 5, 2020, after jury trial, Defendant was
     25 found guilty of Counts 1 through 4 of the Second Superseding Information;
     26        WHEREAS, the parties entered into a stipulation for the criminal forfeiture of
     27 the firearms and ammunition, including forfeiture of the following:
     28        a.     One (1) Rohm RGl0 firearm, CAL: 22, SN: 2415832; and
      Case 3:18-cr-02874-JAH Document 77 Filed 08/11/21 PageID.338 Page 7 of 9
;.




      1              b.     Five (5) rounds of Remington .22 caliber ammunition; and

      2              WHEREAS, by virtue of the facts set forth in the Joint Motion for Preliminary
      3 Order of Criminal Forfeiture, the United States has established the requisite nexus
      4 between the forfeited properties and the offenses of conviction and the Court hereby
      5 orders the forfeiture to the United States of the afore-described firearms and
      6 ammunition pursuant to Title 18, United States Code, Section 924( d), Title 21,
      7 II United States Code, Section 853(a)(2), and Title 28, United States Code, Section
      8 II 2461(c); and
      9   11         WHEREAS, by virtue of the guilty verdicts and the joint motion submitted to
     10 11 the Court, the United States is now entitled to possession of the above-referenced
     11 llproperties, pursuant to 18 U.S.C. § 924(d)(l),           21 U.S.C. § 853(a)(2), 28 U.S.C.
     12 II§ 2461(c) and Rule 32.2(b) of the Federal Rules of Criminal Procedure; and
     13   11         WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
     14 11 authority to take custody of the firearms and ammunition which are hereby found
     15   11   forfeitable by the Court; and
     16 II           Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
     17   11         1.     The joint motion for entry of a preliminary order of criminal forfeiture is
     18 11 approved. The United States is hereby authorized to take custody and control of the
     19 11 firearms and ammunition, and all right, title and interest of Defendant JASON JOHN
     20 11 CLIPPER in them are hereby forfeited to the United States for disposition m
     21 II accordance with the law, subject to the provisions of21 U.S.C. § 853(n):
     22 II           a.     One (1) Rohm RGl0 firearm, CAL: 22, SN: 2415832; and
     23              b.     Five (5) rounds of Remington .22 caliber ammunition; and
     24              2.     The firearm and ammunition are to be held by the United States Bureau
     25   11   of Alcohol, Tobacco, Firearms, and Explosives in its secure custody and control.
     26 II           3.     Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized
     27 11 to begin proceedings consistent with any statutory requirements pertaining to
     28 11 ancillary hearings and rights of third parties.        The Court shall conduct ancillary
                                                         -2-                           18cr2874
 Case 3:18-cr-02874-JAH Document 77 Filed 08/11/21 PageID.339 Page 8 of 9




 1 11 proceedings as the Court deems appropriate only upon the receipt of timely third
 2 11 party petitions filed with the Court and served upon the United States. The Court
 3 11 may determine any petition without the need for further hearings upon the receipt of
 4 11 the Government's response to any petition. The Court may enter an amended order
 5 11 without further notice to the parties.
 6 II           4.     Pursuant to the Attorney General's authority under Section 853(n)(l) of
 7 IITitle 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
 8 11 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
 9 11 the United States forthwith shall publish for thirty (30) consecutive days on the
1O II Government's forfeiture website, www.forfeiture.gov, notice of this Order, notice of
11 lithe United States' intent to dispose of the properties in such manner as the Attorney
12 11 General may direct, and notice that any person, other than the Defendant, having or
13 II claiming a legal interest in the above-listed forfeited properties must file a petition
14 II with the Court within thirty (30) days of the final publication of notice or of receipt of
15   11   actual notice, whichever is earlier.
16   11         5.     This notice shall state that the petition shall be for a hearing to
17 II adjudicate the validity of the petitioner's alleged interest in the property, shall be
18 II signed by the petitioner under penalty of perjury, and shall set forth the nature and
19 11 extent of the petitioner's right, title or interest in the forfeited property and any
20 11 additional facts supporting the petitioner's claim and the relief sought.
21   11         6.     The United States must also, to the extent practicable, provide direct
22 11 written notice to any person known to have alleged an interest in the properties that
23 II are the subject of the Preliminary Order of Criminal Forfeiture, as a substitute for
24 11 published notice as to those persons so notified.
25   11         7.     Upon adjudication of all third-party interests, this Court will enter an
26 II Amended Order of Forfeiture pursuant to 21 U.S.C. § 853(n) as to the
27 11 aforementioned assets, in which all interests will be addressed.
28 II//
                                                   -3-                            18cr2874
      Case 3:18-cr-02874-JAH Document 77 Filed 08/11/21 PageID.340 Page 9 of 9

·-
      1         8.     Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
      2 11 as to the Defendant at the time of sentencing and is part of the sentence and included
      3 11 in the judgment.
      4         DATED:        S?-ct -z I
          11
      5   ..
                                                     A. Houston
      6                                    Uni1r1 States District Judge
      7
          II
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
          II
                                                    -4-                          18cr2874
